Exhibit 21.1 Petrosearch Energy Corporation Subsidiaries Petrosearch Operating Company, L.L.C. TK Petrosearch, L.L.C. Guidance Petrosearch, L.L.C. Pursuit Petrosearch, L.L.C. Buena Vista Petrosearch, L.L.C. Rocky Mountain Petrosearch, L.L.C. Big Sky Petrosearch, L.L.C. Great Buffalo Petrosearch, L.L.C. Beacon Petrosearch, L.L.C. Anadarko Petrosearch, L.L.C. Rancon Petrsearch, L.L.C. Wilcox Petrosearch, L.L.C. Magnolia Petrosearch Black Ramn Petrosearch Barnett Petrosearch LLC Garwood Petrosearch, Inc. Exploration Holdings Co, LLC
